El Juez PkbsidbNte Sb. QuiñoNes,
despúes de exponer los hechos anteriores, emitió la opinión del Tribunal.
*598Aceptando los fundamentos de hecho de la sentencia ape-lada.
Considerando: que el artículo 395 de la Ley Hipotecaria de esta Isla solo autoriza, para justificar la propiedad de los bienes inmuebles, por el medio supletorio de la información judicial, á los propietarios que carecieren de títulos escritos de dominio, y no encontrándose en este caso la promovente Doña Ana Eosa Cintrón, que según resulta de autos tiene á su disposición las escrituras de propiedad de su difunto es-poso y causante Don Andres Bordonave, sobre parte de- los terrenos que son objeto de la presente información, no pro-cede dictar el auto de aprobación que se pretende.
Visto el artículo citado de la Ley Hipotecaria vigente en esta Isla.
Fallamos que debemos confirmar y confirmamos la sen-tencia apelada, declarando no haber lugar á aprobar la in-formación judicial de dominio promovida por Doña Ana Eosa Cintrón, á quien condenamos en las costas.
Jueces concurrentes: Sres. Hernandez, Figueras, Mac-Leary y Wolf.